Citation Nr: 0114443	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-13 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1941 to July 
1942 and from August 1945 to June 1946.  He died on January 
[redacted], 1985, and the appellant is his surviving spouse.  

Within the claims file is a report of a March 1986 rating 
decision wherein entitlement to service connection for the 
cause of the veteran's death was denied.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Republic of the Philippines.  The RO 
determined that new and material evidence had been submitted 
to reopen the cause of death claim; the RO then proceeded to 
deny the claim on the merits. 

In her August 1999 notice of disagreement (NOD), the 
appellant raised the issue of entitlement to section 1318 
dependency and indemnity compensation benefits.  In response, 
the RO issued an August 2000 rating decision, wherein it 
denied entitlement to section 1318 benefits.  The appellant 
has not filed an NOD with the August 2000 rating decision.  
Since that rating decision has not yet been appealed, the 
issue of section 1318 benefits is not before the Board.  
38 C.F.R. §§  20.200, 20.302, 20.1103 (2000).    


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  
2. In March 1986, entitlement to service connection for the 
cause of the veteran's death was denied, and that decision 
became final.  

3. The evidence submitted since the March 1986 decision is 
either cumulative or  redundant, or does not bear directly 
and substantially upon the issue of entitlement to service 
connection for the cause of the veteran's death, and by 
itself or in connection with the evidence previously of 
record is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the March 1986 rating decision 
wherein the RO denied entitlement to service connection for 
the cause of the veteran's death is not new and material, and 
the appellant's claim for that benefit has not been reopened. 
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475 § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Criteria for Materiality/Finality

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

An appeal consists of a timely filed NOD and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 
(2000).  

Absent appeal, a decision of a duly constituted rating agency 
or other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. §§ 5104, 7105(c); 
38 C.F.R. § 20.1103.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  See 38 C.F.R. § 3.104(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

New evidence is evidence that (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge v. West, the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim. 
Id. at 1363.   

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

Analysis

I. Initial Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
this issue have been properly developed, and that no further 
assistance is required to satisfy the duty to assist 
provisions as mandated by the VCAA.  VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).   

The veteran was a Philippine soldier and member of the 
USAFFE, who was captured and interned as a POW.  Quiban v. 
VA, 928 F. 2d 1154 (Fed. Cir. 1991). These facts raise the 
issue of diseases specific to former POWs.  38 C.F.R. 
§ 3.309(c).  Including these special issues, the appellant 
has been provided with notice of what is required to 
substantiate her claim.  By virtue of the July 1999 rating 
decision, March 2000 SOC, June 2000 supplemental statement of 
the case (SSOC), and other notices in the record, such as the 
December 2000 letter requesting any additional evidence, the 
appellant was given notice of the medical or lay evidence 
necessary to substantiate the claim.  

The appellant had a hearing on June 1, 2000 at the Manila, 
Philippines RO, at which time she submitted additional 
evidence and was given an opportunity to testify.  In 
connection with previous claims filed by the veteran during 
his lifetime, VA requested his complete service records from 
the National Personnel Records Center and soon thereafter 
received his processing affidavit, discharge examination, as 
well as Form 632 for verification of his POW status.  


As for private medical evidence, the appellant has not 
indicated the existence of any other relevant evidence that 
has not already been requested and/or received by the RO.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to her under this new legislation.  Moreover, she 
has been offered the opportunity to submit evidence and 
argument on the merits of the issue on appeal, and has done 
so.  In view of the foregoing, the Board finds that the 
appellant will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of her claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

II.  Materiality/Finality

The Board notes that nothing in VCAA requires the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C. §5108.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A (f)).

The veteran had no service-connected disabilities during his 
lifetime.  The regulations, however, provide that issues 
involved in a survivor's claim for death benefits will be 
decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2000).  

As stated above, the RO, in its July 1999 rating decision, 
determined new and material evidence had been submitted and 
thus reopened the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.



However, an RO determination as to whether evidence is "new 
and material" for purposes of reopening is subject to de 
novo adjudication by the Board.  In Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996), the Court held that 38 U.S.C. § 7104 
"means that the Board does not have jurisdiction to consider 
a claim which it previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  What the regional 
office may have determined in this regard is irrelevant.  
Section 7104 does not vary the Board's jurisdiction according 
to how the regional office ruled."  Barnett, 83 F.3d at 
1383.

In its March 1986 rating decision rationale, the RO discussed 
the veteran's service medical records and death certificate, 
explaining that there was no evidence to show that any in-
service disability might have contributed to his death.  
According to the death certificate the veteran died of PTB 
and other lung-related disorders, such as pulmonary density. 

Since the appellant did not submit an NOD with the March 1986 
rating decision until her letter dated in January 1998, at 
which time her statement was construed as an endeavor to 
reopen the previously denied claim, the rating decision 
became final and binding.  38 C.F.R. §20.302, 20.1103.   

After petitioning to reopen her claim, the RO received a 
substantial amount of new evidence not previously considered.  
Even when presuming the credibility of these extensive 
submissions, the new evidence, either by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Justus, 
supra; Kutscherousky, supra.  




As already established by the death certificate and other 
evidence available at the time of the March 1986 rating 
decision, the records discussed below essentially confirm 
that the veteran was routinely treated for PTB until his 
death and that his death was brought about by PTB.  
Furthermore, there is entirely no evidence in support of the 
appellant's recent contention that the veteran suffered from 
a POW-related heart disease (beriberi heart disease) that 
contributed to his death.   

New Evidence

In an April 1998 letter, the appellant states the veteran was 
"service connected disabled under statutory presumptions 
when he died...."  VA records show the veteran had no service-
connected disabilities in his lifetime, such that the April 
1998 letter is simply an incorrect statement of records 
maintained by VA. 

In August 1998, the appellant submitted a completed 
authorization and release form allowing the RO to obtain 
medical evidence of 1983 treatment from Dr. ELR and 1984 
treatment from the Veterans Memorial Medical Center (VMMC).  
In September 1998, the RO received treatment records and 
medical certification of treatment from VMMC.  

These records, which include numerous chest X-ray findings 
and diagnoses of PTB, establish the veteran underwent 
significant treatment for PTB during the year prior to his 
death.  In the month prior to his death, a form entitled 
"Report of the Seriously Ill" includes diagnoses of PTB and 
hypostatic pneumonia.  Throughout these detailed records, 
there is no heart dysfunction noted, and his heart is 
invariably considered regular, not enlarged, and with regular 
rhythm and no murmurs.   

In November 1998, the RO received a letter from Dr. ELR's 
nephew, Dr. EMR.  The letter reported that Dr. ELR had died 
three years earlier.  Regarding the veteran, Dr. EMR stated 
that although objective testing and treatment results were 
unavailable due to "destruction beyond control of the 
facility," remaining records sufficiently established the 
veteran was treated briefly in 1983 for gastric ulcers and 
chronic dietary deficiency and that he was treated again in 
1984 for suspicious pulmonary pass and dementia.  There was 
no mention of heart disease.

Along with his November 1998 letter, Dr. EMR also researched 
the physiology of PTB at the behest of the appellant.  This 
research consisted of quoting a paragraph from Chapter 42, 
page 459 of the Gutton Textbook of Medical Physiology, 1991 
Ed., which explains the process and effects of PTB.  Dr. EMR 
provided no independent opinion from his research, and the 
cited passage makes no mention of any relationship between 
PTB and heart disease.  Such treatise evidence, which in this 
case essentially describes the severity of a disability 
already established as the primary cause of death has no 
probative value in support of relating PTB back to service or 
supporting the appellant's theory of heart disease as a 
contributory cause of death.  See Wallin v. West, 11 Vet. 
App. 509, 513 (1998);  Sacks v. West, 11 Vet. App. 314, 317 
(1998).

The VMMC records and November 1998 letter do not contribute 
to a more complete picture of the circumstances surrounding 
the origin of the veteran's disability.  See Hodge, supra.   
Because he had active service over 50 years ago and died in 
January 1985, these are effectively medical records 
describing the veteran's current condition, i.e., his 
imminent death, and are thus not material to the issue of 
service connection sufficient to reopen a claim based on new 
and material evidence.  See Morton v. Principi, 3 Vet. App. 
508 (1992).
   

The appellant's August 1999 NOD essentially repeats the 
findings of evidence in the claims file, as well as cite the 
law and regulations previously set forth in the SOC and SSOC.  
In the NOD, ischemic heart disease is again noted as her 
premise for reopening.

In June 2000, the RO received a certification of medical 
treatment from Mabalacat District Hospital certifying the 
veteran was admitted for a three-day period in November 1984.  
The actual treatment records were certified as destroyed due 
to the effects of a volcanic eruption in June 1991.  That the 
veteran was hospitalized during his last year is a well-
established fact since the March 1986 rating decision, and 
without further evidence of what he was diagnosed with and 
treated for at this facility, this certification is redundant 
of information already in the record.  38 C.F.R. § 3.156; See 
also Morton, supra.                

Also in June 2000, the RO received a joint affidavit from 
fellow comrades of the veteran, who stated they were interned 
with him as POWs, during which time they reportedly "knew" 
the veteran had arteriosclerotic heart disease and that it 
was not a remote possibility that this disability was related 
to his POW history.  

These statements reflect a medical diagnosis and the etiology 
of that diagnosis; as these statements were made by lay 
persons making medical conclusions, the statements cannot be 
considered competent evidence in this case.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Similarly, the Board has considered the appellant's own 
contentions in favor of her claim, such as in the August 1999 
NOD mentioned above, and these statements linking the cause 
of death to service are also not competent evidence in this 
case. 





Although the credibility of the evidence is presumed, its 
competency is not because the issue of whether evidence is 
new and material is a matter of law.  Justus, supra.  

In June 2000, the RO also received additional medical records 
from VMMC, establishing treatment of the veteran throughout 
the 1970s and early 1980s.  Well after his World War II 
active service, these records show recurring treatment of 
PTB, as well as normal findings on heart examination.  

Like the previously submitted records from VMMC, they do not 
contribute to any previously unconsidered circumstances 
surrounding his death and merely support the death 
certificate's reported cause of death. Hodge, supra; Morton, 
supra.         

At the appellant's June 2000 hearing, she submitted some of 
the evidence considered in this decision, but she did not 
provide any testimony pertaining to the merits of the claim, 
and the hearing was promptly adjourned.

In sum, presuming the credibility of the evidence, as 
required in Justus and Kutscherousky, supra, the submitted 
evidence since the final and binding March 1986 rating 
decision, either by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered to fairly decide the merits of the claim. 38 
C.F.R. § 3.156(a).  

As new and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for the cause of the veteran's death, the 
appellant's claim is not reopened.



ORDER

The appellant, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
the cause of the veteran's death, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

